DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments filed in the After Final filed on 3/30/21 have been fully considered and are persuasive.  Therefore the rejections of claims 1-5 have been withdrawn.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments submitted have been fully considered and found to be persuasive.  More specifically the prior arts of record whether taken individually or in combination fail to teach or render obvious monitoring an individual candidate area during a random access response period, for control information which contains a cyclic redundancy check scrambled by the base station using a cell radio network temporary identifier and where the monitoring of the random access response starts from a period after the preamble is transmitted to the base station.  An updated search has been performed and no prior art solely or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
Lee et al US (20140301330) teaches search spaces are classified into a UE-specific search space accessible only to a specific UE and a common search space accessible to all UEs within a cell. A UE monitors common search spaces with CCE aggregation levels 4 and 8 and UE-specific search spaces with 
Kim et al US (20160374068) teaches individual resources on which the PDCCH may be transmitted in the search space are referred to as PDCCH candidates. A set of PDCCH candidates for the UE to monitor is defined as the search space. The PDCCH carries information about a UE to receive the PDCCH, information about the frequency and time of a radio resource of the PDSCH, and DCI such as the transmission format of the PDSCH. Once the UE succeeds in receiving the PDCCH transmitted thereto, the UE may properly receive a random access response transmitted over the PDSCH according to the information on the PDCCH. The random access response may include a random access preamble ID (e.g., a random access radio network temporary identifier (RA-RNTI)), a UL grant indicating a UL resource, a cell radio network temporary identifier (C-RNTI) and a timing advance command (TAC).
Kim et al US (20130322387) teaches A method for performing a random access procedure by a User Equipment (UE) in a mobile communication system includes transmitting a preamble for identifying the UE, through a first message; receiving a second message from an Evolved Node B (ENB) in response to the first message, the second message including uplink (UL) transmission resource information for transmitting at least one of a transparent Radio Resource Control (RRC) message which is an RRC message that a UE having no RRC control connection transmits for the first time.
None of these references, taken alone or in any reasonable combination, teach the claims limitations as recited by the Applicant, and thus the claims are allowed over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478